UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Yield Advantage Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2009 Date of reporting period: February 28, 2009 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 2/28/09 (Unaudited) CORPORATE BONDS AND NOTES (80.7%)(a) Principal amount Value Advertising and marketing services (0.3%) Lamar Media Corp. company guaranty 7 1/4s, 2013 $1,885,000 $1,460,875 Lamar Media Corp. sr. unsec. sub. notes Ser. C, 6 5/8s, 2015 25,000 15,625 Automotive (1.5%) Dana Corp. escrow sr. notes 5.85s, 2015 (In default) (NON) 2,135,000 214 Ford Motor Credit Co., LLC notes 7 7/8s, 2010 3,200,000 2,132,563 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 2,980,000 1,758,200 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 1,530,000 1,009,800 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 1,345,000 1,071,220 General Motors Corp. sr. unsec. unsub. notes 7.2s, 2011 3,925,000 628,000 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 1,475,000 206,500 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 105,000 60,900 Tenneco, Inc. sr. unsec. notes company guaranty 8 1/8s, 2015 1,170,000 198,900 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 1,995,000 558,600 UCI Holdco, Inc. sr. unsec. notes FRN 9.996s, 2013 (PIK) 1,259,664 100,773 Basic materials (6.9%) Airgas, Inc. 144A company guaranty sr. sub. notes 7 1/8s, 2018 2,345,000 2,227,750 AK Steel Corp. company guaranty 7 3/4s, 2012 2,525,000 2,171,500 Aleris International, Inc. company guaranty sr. unsec. sub. notes 10s, 2016 (In default) 1,090,000 1,363 Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (PIK) 1,905,000 5,715 Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 5.484s, 2012 1,675,000 217,750 Clondalkin Acquisition BV 144A company guaranty sr. sec. notes FRN 3.996s, 2013 (Netherlands) 1,165,000 722,300 Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) 1,586,000 1,352,065 Freeport-McMoRan Copper & Gold, Inc. sr. sec. notes 6 7/8s, 2014 640,000 619,200 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 4,160,000 3,577,600 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 2,030,000 1,816,850 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 7.084s, 2015 715,000 521,335 Georgia-Pacific Corp. debs. 9 1/2s, 2011 1,900,000 1,881,000 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 2,007,000 2,052,158 Graphic Packaging International Corp sr. notes 8 1/2s, 2011 1,770,000 1,557,600 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 875,000 113,750 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 825,000 391,875 Huntsman, LLC company guaranty sr. unsub. notes 11 5/8s, 2010 3,000 2,970 International Paper Co. sr. unsec. notes 7.4s, 2014 2,475,000 1,977,742 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 540,000 43,200 Metals USA, Inc. sec. notes 11 1/8s, 2015 1,855,000 1,057,350 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 2,410,000 915,800 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 2,235,000 2,145,600 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 670,000 651,575 NewPage Corp. company guaranty 10s, 2012 650,000 196,625 NewPage Holding Corp. sr. unsec. unsub. notes FRN 10.265s, 2013 (PIK) 595,084 17,853 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 1,716,000 789,360 Novelis, Inc. company guaranty 7 1/4s, 2015 2,860,000 893,750 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 1,130,000 1,058,053 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,962,000 1,142,865 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 310,000 268,150 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 2,900,000 2,254,750 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 1,085,000 835,450 Stone Container Corp. sr. notes 8 3/8s, 2012 1,960,000 156,800 Tube City IMS Corp. company guaranty 9 3/4s, 2015 1,530,000 313,650 Verso Paper Holdings, LLC/ Verso Paper, Inc. company guaranty 11 3/8s, 2016 855,000 179,550 Verso Paper Holdings, LLC/Verso Paper, Inc. sec. notes 9 1/8s, 2014 2,535,000 950,625 Broadcasting (1.8%) Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 1,575,000 378,000 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 285,000 24,225 DIRECTV Holdings, LLC company guaranty 6 3/8s, 2015 3,815,000 3,462,113 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 505,000 484,800 Echostar DBS Corp. sr. notes 6 3/8s, 2011 3,700,000 3,533,500 Univision Communications, Inc. 144A company guaranty unsec. notes 9 3/4s, 2015 (PIK) 1,460,000 109,500 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 2,105,000 926,200 Young Broadcasting, Inc. company guaranty 10s, 2011 (In default) (NON) 1,142,000 126 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 (In default) (NON) 395,000 198 Building materials (1.0%) Associated Materials, Inc. company guaranty 9 3/4s, 2012 2,970,000 2,450,250 NTK Holdings, Inc. sr. unsec. disc. notes stepped-coupon zero % (10 3/4s, 9/1/09), 2014 (STP) 1,765,000 97,075 Owens Corning, Inc. company guaranty sr. unsec. notes 6 1/2s, 2016 1,655,000 1,216,178 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 715,000 507,650 Texas Industries, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2013 360,000 255,600 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 345,000 138,000 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 3,495,000 559,200 Cable television (2.4%) Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 710,000 548,475 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 1,595,000 1,543,163 CCH I Holdings, LLC company guaranty 12 1/8s, 2015 25,000 313 CCH I, LLC sec. notes 11s, 2015 2,792,000 237,320 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 290,000 233,450 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 3,205,000 2,564,000 CCO Holdings LLC/CCO Holdings Capital Corp. sr. unsec. notes 8 3/4s, 2013 1,075,000 838,500 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 2,145,000 2,059,200 CSC Holdings, Inc. 144A sr. unsec. notes 8 5/8s, 2019 500,000 465,000 CSC Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2014 405,000 388,800 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/2s, 2013 568,000 494,160 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 930,000 817,238 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 1,730,000 1,732,163 Capital goods (5.8%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 2,810,000 2,711,650 Allied Waste North America, Inc. company guaranty sr. unsub. sec. notes 7 7/8s, 2013 355,000 354,113 Baldor Electric Co. company guaranty 8 5/8s, 2017 1,670,000 1,310,950 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 1,710,000 1,363,725 Berry Plastics Corp. company guaranty sr. sec. notes FRN 5.844s, 2015 1,745,000 1,361,100 Bombardier, Inc. 144A sr. unsec. notes FRN 5.084s, 2013 (Canada) EUR 700,000 582,112 Bombardier, Inc. 144A unsec. notes 6 3/4s, 2012 (Canada) $1,130,000 887,050 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 1,960,000 1,969,800 General Cable Corp. company guaranty sr. unsec. notes FRN 3.81s, 2015 1,900,000 1,311,000 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 1,975,000 261,688 Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 1/2s, 2015 200,000 38,000 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 2,295,000 2,008,125 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 2,985,000 2,820,825 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 725,000 692,375 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 575,000 530,438 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,185,000 2,876,488 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 695,000 775,940 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 $980,000 828,100 Ryerson Tull, Inc. 144A sec. notes 12 1/4s, 2015 1,635,000 964,650 Sequa Corp. 144A company guaranty sr. unsec. notes 11 3/4s, 2015 485,000 77,600 TD Funding Corp. company guaranty 7 3/4s, 2014 1,780,000 1,637,600 Terex Corp. company guaranty 7 3/8s, 2014 2,330,000 1,980,500 Titan International, Inc. company guaranty 8s, 2012 2,150,000 1,725,375 WCA Waste Corp. company guaranty 9 1/4s, 2014 235,000 173,313 Coal (1.5%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 4,165,000 3,894,275 Peabody Energy Corp. company guaranty 7 3/8s, 2016 4,020,000 3,919,500 Commercial and consumer services (1.0%) Aramark Corp. company guaranty 8 1/2s, 2015 3,210,000 2,921,100 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,985,000 1,982,519 Conglomerates (0.3%) SPX Corp. sr. notes 7 5/8s, 2014 1,510,000 1,400,525 Consumer (0.7%) Jostens IH Corp. company guaranty 7 5/8s, 2012 2,040,000 1,902,300 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 2,680,000 1,433,800 Consumer staples (4.3%) Anheuser-Busch InBev Worlwide, Inc. 144A company guaranty sr. notes 7.2s, 2014 2,010,000 2,085,385 Archibald Candy Corp. company guaranty 10s, 2009 (In default) (F)(NON) 424,297 6,552 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 2,060,000 1,478,050 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 290,000 221,125 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 35,000 33,075 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,570,000 1,479,725 CVS Caremark, Corp. sr. unsec. FRN 2.503s, 2010 2,115,000 2,050,287 Dean Foods Co. company guaranty 7s, 2016 1,385,000 1,315,750 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 2,625,000 2,644,688 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 2,645,000 1,904,400 Jarden Corp. company guaranty 7 1/2s, 2017 3,185,000 2,484,300 Kroger Co. company guaranty 5 1/2s, 2013 845,000 859,826 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 655,000 537,100 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 2,178,000 2,041,875 Rite Aid Corp. company guaranty 9 1/2s, 2017 1,885,000 461,825 Rite Aid Corp. sec. notes 7 1/2s, 2017 180,000 97,200 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 1,990,000 430,338 Spectrum Brands, Inc. sr. unsec. sub. notes company guaranty stepped-coupon 12 1/2s (12 3/4s, 10/02/09), 2013 (In default) (STP) (PIK) 1,370,000 318,525 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 150,000 141,233 Tyson Foods, Inc. 144A sr. unsec. notes 10 1/2s, 2014 810,000 765,450 United Rentals NA, Inc. company guaranty 6 1/2s, 2012 555,000 435,675 Energy (0.7%) Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 3,720,000 3,422,400 Energy (oil field) (2.0%) Complete Production Services, Inc. company guaranty 8s, 2016 2,875,000 1,944,219 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 3,040,000 1,702,400 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 955,000 711,475 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 1,405,000 913,250 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 1,455,000 1,134,900 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 1,036,482 1,054,512 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 1,890,000 1,880,550 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 3,095,000 371,400 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019 605,000 618,000 Entertainment (1.1%) AMC Entertainment, Inc. company guaranty 11s, 2016 806,000 725,400 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 1,475,000 295,000 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 965,000 188,175 Cinemark, Inc. sr. unsec. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 775,000 709,125 Hertz Corp. company guaranty 8 7/8s, 2014 2,715,000 1,330,350 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 1,840,000 1,232,800 Universal City Development Partners, Ltd. sr. unsec. unsub. notes 11 3/4s, 2010 635,000 487,363 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 245,000 117,600 Universal City Florida Holding Co. sr. unsec. notes FRN 5.92s, 2010 1,110,000 532,800 Financials (2.2%) E*Trade Financial Corp. sr. unsec. notes 8s, 2011 2,455,000 1,006,550 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2010 1,961,000 1,568,937 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2011 1,285,000 899,500 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 1,473,000 878,070 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 3,786,000 2,179,751 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 655,000 426,404 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 3/4s, 2014 1,553,000 754,106 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 1,013,000 583,589 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 4.403s, 2014 156,000 68,640 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 555,000 277,500 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 320,000 208,000 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 510,000 423,300 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,460,000 1,073,100 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 815,000 439,326 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 1,195,000 274,850 Rouse Co., LP (The) / TRC Property Holdings, Inc. 144A sr. unsec. unsub. notes 6 3/4s, 2013 (R) 180,000 54,000 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 5.113s, 2014 330,000 156,750 Gaming and lottery (1.8%) Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 1,250,000 637,500 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 1,020,000 530,400 Harrah's Operating Co., Inc. company guaranty sr. unsec. notes 10 3/4s, 2016 3,875,000 542,500 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 14,000 5,600 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 1,995,000 658,350 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 725,000 329,875 MGM Mirage, Inc. company guaranty 6s, 2009 2,205,000 1,615,162 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 1,250,000 825,000 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 2,037,000 1,812,930 Station Casinos, Inc. sr. notes 6s, 2012 (In default) 1,600,000 496,000 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default) (NON) 3,905,000 429,550 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 1,890,000 1,332,450 Health care (7.0%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 1,915,000 1,915,000 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 4,275,000 4,045,219 HCA, Inc. company guaranty sr. sec. notes 9 5/8s, 2016 (PIK) 1,325,000 1,106,375 HCA, Inc. sr. sec. notes 9 1/4s, 2016 5,145,000 4,707,675 HCA, Inc. sr. sec. notes 9 1/8s, 2014 3,525,000 3,304,687 HCA, Inc. sr. unsec. notes 7 7/8s, 2011 930,000 916,050 HCA, Inc. 144A sr. sec. notes 9 7/8s, 2017 515,000 494,400 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 2,585,000 1,996,913 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 660,000 633,600 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 2,030,000 1,781,325 Select Medical Corp. company guaranty 7 5/8s, 2015 3,210,000 1,974,150 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,540,000 847,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 1,290,000 774,000 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 720,000 608,400 Tenet Healthcare Corp. sr. unsec. notes 6 1/2s, 2012 590,000 525,100 Tenet Healthcare Corp. sr. unsec. unsub. notes 6 3/8s, 2011 3,910,000 3,479,900 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 655,000 502,713 US Oncology, Inc. company guaranty 9s, 2012 2,800,000 2,653,000 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 3,111,000 2,846,565 Homebuilding (0.4%) Meritage Homes Corp. company guaranty 6 1/4s, 2015 1,490,000 908,900 Meritage Homes Corp. sr. notes 7s, 2014 245,000 156,188 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 (R) 3,860,000 810,600 Household furniture and appliances (0.1%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 945,000 382,725 Lodging/Tourism (0.7%) FelCor Lodging LP company guaranty 9s, 2011 (R) 955,000 515,700 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 450,000 324,000 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 2,445,000 2,029,350 Seminole Hard Rock Entertainment, Inc. 144A sr. sec. notes FRN 4.496s, 2014 1,100,000 495,000 Media (1.4%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 930,000 590,550 Affinion Group, Inc. company guaranty 10 1/8s, 2013 2,085,000 1,615,875 Affinity Group, Inc. sr. sub. notes 9s, 2012 1,765,000 970,750 Idearc, Inc. company guaranty 8s, 2016 4,145,000 62,175 Liberty Media, LLC sr. notes 5.7s, 2013 680,000 514,268 Liberty Media, LLC sr. unsec. notes 7 7/8s, 2009 845,000 802,911 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 1,700,000 1,402,500 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 2,060,000 803,400 R.H. Donnelley Corp. sr. unsec. notes 6 7/8s, 2013 6,000 255 R.H. Donnelley Corp. sr. unsec. unsub. notes 8 7/8s, 2017 28,000 1,260 R.H. Donnelley, Inc. 144A company guaranty sr. unsec. notes 11 3/4s, 2015 2,322,000 325,080 Medical services (2.6%) DaVita, Inc. company guaranty 6 5/8s, 2013 2,025,000 1,974,375 Omnicare, Inc. company guaranty 6 3/4s, 2013 185,000 172,050 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 514,000 475,450 Service Corporation International debs. 7 7/8s, 2013 1,185,000 1,152,413 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 1,824,550 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 2,790,000 2,441,250 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 1,575,000 1,445,063 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 3,150,000 3,110,625 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 690,000 608,925 Medical technology (0.2%) Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 955,000 993,200 Oil and gas (8.9%) Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 444,000 104,340 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 2,310,000 554,400 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 220,000 173,250 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 400,000 372,000 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 3,815,000 3,404,888 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 3,650,000 1,222,750 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 2,015,000 1,622,075 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 2,360,000 896,800 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 2,045,000 1,748,475 Encore Acquisition Co. sr. sub. notes 6s, 2015 2,295,000 1,778,625 Forest Oil Corp. sr. notes 8s, 2011 3,105,000 2,949,750 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 2,350,000 1,609,750 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 7 3/4s, 2015 1,225,000 937,125 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 860,000 761,100 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 300,000 270,000 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 2,530,000 2,251,700 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 620,000 210,800 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 1,405,000 463,650 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 1,350,000 1,244,170 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 2,150,000 2,031,750 PetroHawk Energy Corp. 144A sr. notes 10 1/2s, 2014 250,000 246,250 PetroHawk Energy Corp. 144A sr. unsec. unsub. notes 7 7/8s, 2015 1,640,000 1,410,400 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,340,000 847,550 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 1,920,000 1,488,000 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 365,000 333,975 Plains Exploration & Production Co. company guaranty 7s, 2017 3,065,000 2,612,913 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 1,555,000 1,026,300 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 565,000 460,475 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 1,870,000 1,257,575 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 5.06s, 2014 675,000 443,591 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2015 (PIK) 1,885,000 1,258,238 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 230,000 179,400 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 3,135,000 1,975,050 Whiting Petroleum Corp. company guaranty 7s, 2014 2,530,000 1,967,075 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,430,000 2,016,900 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 730,000 682,550 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 1,395,000 1,304,325 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 700,000 690,092 Pharmaceuticals (0.5%) Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 2,975,000 2,588,250 Publishing (0.3%) American Media, Inc. sr. unsec. sub. notes company guaranty 8 7/8s, 2011 305,000 97,600 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 8 7/8s, 2011 11,090 3,549 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 1,356,600 196,707 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 1,110,000 677,100 Dex Media, Inc. sr. unsec. disc. notes 9s, 2013 375,000 24,375 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 410,000 334,150 Reader's Digest Association, Inc. (The) company guaranty sr. unsec. sub. notes 9s, 2017 1,980,000 168,300 Vertis, Inc. company guaranty sr. sec. notes zero %, 2012 (PIK) 500,000 125,000 Regional Bells (1.5%) Cincinnati Bell, Inc. company guaranty 7s, 2015 1,005,000 914,550 Citizens Communications Co. notes 9 1/4s, 2011 1,660,000 1,693,200 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 540,000 457,650 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 3,555,000 3,501,675 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,135,000 817,200 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 200,000 196,000 Retail (1.0%) Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 1,355,000 162,600 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 1,705,000 443,300 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default) (NON)(PIK) 57,853 2,893 Dollar General Corp. company guaranty sr. unsec. notes 10 5/8s, 2015 1,045,000 1,047,613 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 1,355,000 206,638 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 7.181s, 2012 385,000 59,675 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,490,000 352,013 Michaels Stores, Inc. company guaranty 10s, 2014 890,000 303,713 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 (PIK) 2,885,000 1,139,575 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 530,000 552,525 United Auto Group, Inc. company guaranty 7 3/4s, 2016 1,690,000 811,200 Technology (3.6%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 985,000 568,838 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 5,000 2,075 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 1,735,000 1,023,650 Avago Technologies Finance company guaranty 11 7/8s, 2015 (Singapore) 390,000 286,092 Avago Technologies Finance company guaranty 10 1/8s, 2013 (Singapore) 855,000 720,338 Avago Technologies Finance company guaranty FRN 7.703s, 2013 (Singapore) 7,000 5,495 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) 1,005,000 963,544 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 1,140,000 1,020,300 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,605,000 642,000 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 570,000 296,400 Expedia, Inc. sr. unsec. notes company guaranty 7.456s, 2018 550,000 466,125 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 1,430,000 1,176,175 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 10,000 650 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 4,380,000 788,400 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 1,230,000 159,900 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 155,000 154,225 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 1,115,000 1,116,394 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 1,430,000 1,344,200 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 835,000 302,688 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default) (NON) 1,235,000 18,525 Open Solutions, Inc. 144A sr. sub. notes 9 3/4s, 2015 1,140,000 179,550 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 1,040,000 364,000 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 1,065,000 597,464 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 392,000 268,520 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 4,418,000 3,755,300 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 1,235,000 889,200 Travelport LLC company guaranty 11 7/8s, 2016 495,000 163,350 Travelport LLC company guaranty 9 7/8s, 2014 1,605,000 650,025 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 750,000 217,500 Telecommunications (6.4%) American Tower Corp. sr. notes 7 1/2s, 2012 1,020,000 1,017,450 American Tower Corp. 144A sr. notes 7s, 2017 705,000 690,900 BCM Ireland Finance Ltd. 144A FRN 6.959s, 2016 (Cayman Islands) EUR 630,000 271,948 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 $845,000 873,519 Centennial Communications Corp. sr. unsec. notes FRN 7.185s, 2013 420,000 417,900 Crown Castle International Corp. sr. unsec. notes 9s, 2015 610,000 597,038 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 1,100,000 819,500 Digicel, Ltd. 144A sr. unsec. unsub. notes 9 1/4s, 2012 (Jamaica) 2,090,000 1,886,225 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 2,696,000 2,749,920 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 4,565,000 4,313,925 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda) (STP) 690,000 555,450 Intelsat Subsidiary Holding Co., Ltd. 144A sr. unsec. notes 8 1/2s, 2013 (Bermuda) 1,275,000 1,211,250 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 2,520,000 1,600,200 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 265,000 151,713 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 3,445,000 3,255,515 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 2,805,000 1,290,300 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 565,000 263,398 Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) 455,000 414,050 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 1,020,000 716,550 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,560,000 1,966,900 West Corp. company guaranty 9 1/2s, 2014 1,955,000 1,368,500 Wind Aquisition Finance SA notes 9 3/4s, 2015 (Netherlands) EUR 860,000 966,293 Windstream Corp. company guaranty 8 5/8s, 2016 $2,895,000 2,779,200 Windstream Corp. company guaranty 8 1/8s, 2013 2,160,000 2,095,200 Telephone (0.8%) Cricket Communications, Inc. company guaranty 9 3/8s, 2014 3,190,000 2,910,875 iPCS, Inc. company guaranty sr. sec. notes FRN 3.295s, 2013 680,000 489,600 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 805,000 762,738 Textiles (1.2%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 5.698s, 2014 2,630,000 1,735,800 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 1,135,000 868,275 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 2,665,000 2,211,950 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 1,475,000 1,091,500 Tire and rubber (0.1%) Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 605,000 456,775 Utilities and power (8.7%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,065,000 905,250 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 2,102,000 2,080,980 AES Corp. (The) 144A sr. notes 8s, 2020 520,000 431,600 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 1,335,000 1,355,025 CMS Energy Corp. sr. notes 8 1/2s, 2011 490,000 494,532 CMS Energy Corp. sr. notes 7 3/4s, 2010 1,190,000 1,192,620 Colorado Interstate Gas Co. debs. 6.85s, 2037 1,430,000 1,118,239 Dynegy Holdings, Inc. sr. unsec. notes 8 3/8s, 2016 555,000 352,425 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 2,180,000 1,635,000 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 755,000 687,050 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 885,000 811,988 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,920,000 1,598,400 Edison Mission Energy sr. unsec. notes 7s, 2017 1,015,000 857,675 El Paso Corp. sr. notes Ser. MTN, 7.8s, 2031 705,000 549,900 El Paso Corp. sr. unsec. notes 12s, 2013 420,000 445,200 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 735,236 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 2,495,000 2,145,700 Ferrellgas LP/Finance 144A sr. notes 6 3/4s, 2014 570,000 490,200 Ipalco Enterprises, Inc. sr. sec. notes 7 5/8s, 2011 805,000 780,850 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 230,000 211,600 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 2,010,000 1,949,700 Mirant North America, LLC company guaranty 7 3/8s, 2013 2,960,000 2,708,400 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 6.8s, 2019 1,345,000 1,054,726 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 5.4s, 2014 660,000 518,223 NRG Energy, Inc. company guaranty 7 3/8s, 2017 935,000 850,850 NRG Energy, Inc. sr. notes 7 3/8s, 2016 6,535,000 6,028,538 Oncor Electric Delivery Co. 144A 1st mtge. sec. bond 5.95s, 2013 1,930,000 1,893,895 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 2,025,000 2,078,156 PP&L Electric Utilities Corp. 1st mtge. sr. sec. bond 7 1/8s, 2013 1,565,000 1,771,477 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 485,000 488,549 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 1,940,000 1,870,546 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 680,000 672,094 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7s, 2012 1,165,000 1,102,389 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 140,000 122,079 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 610,000 573,364 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 305,000 250,800 Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 1,055,000 963,329 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 68,000 66,617 Total corporate bonds and notes (cost $567,278,379) SENIOR LOANS (9.8%)(a)(c) Principal amount Value Automotive (0.1%) Dana Corp. bank term loan FRN 7 1/4s, 2015 $1,085,240 $330,223 Basic materials (0.9%) Celanese Corp. bank term loan FRN Ser. B, 2.935s, 2014 588,503 478,812 Georgia-Pacific, LLC bank term loan FRN Ser. B, 4.189s, 2013 2,032,779 1,754,542 Huntsman International, LLC bank term loan FRN Ser. B, 2.229s, 2012 1,726,524 1,191,302 Lyondell Chemical Co. bank term loan FRN 11.425s, 2009 250,000 244,330 NewPage Holding Corp. bank term loan FRN 5.313s, 2014 965,514 588,086 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 1.979s, 2012 434,576 381,702 Broadcasting (0.2%) Univision Communications, Inc. bank term loan FRN Ser. B, 2.729s, 2014 1,850,000 831,729 Capital goods (0.5%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 3.459s, 2014 38,821 17,836 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.801s, 2014 741,086 340,488 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 6 1/2s, 2014 920,000 693,450 Sensata Technologies BV bank term loan FRN 2.934s, 2013 (Netherlands) 353,408 157,708 Sequa Corp. bank term loan FRN 3.702s, 2014 580,142 353,887 Wesco Aircraft Hardware Corp. bank term loan FRN 6.23s, 2014 570,000 397,575 Wesco Aircraft Hardware Corp. bank term loan FRN 2.73s, 2013 634,000 523,050 Communication services (0.5%) Cebridge Connections, Inc. bank term loan FRN 9.868s, 2014 1,215,000 744,188 Charter Communications, Inc. bank term loan FRN 3.959s, 2014 1,275,000 788,508 Mediacom Communications Corp. bank term loan FRN Ser. C, 1.87s, 2015 1,356,158 1,126,459 Consumer cyclicals (2.2%) Allison Transmission, Inc. bank term loan FRN Ser. B, 3.2s, 2014 1,462,030 968,595 CCM Merger, Inc. bank term loan FRN Ser. B, 7.298s, 2012 1,512,235 854,413 Cinemark USA, Inc. bank term loan FRN 2.6s, 2013 172,060 152,297 Citadel Communications bank term loan FRN Ser. B, 2.213s, 2014 760,000 288,800 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 400,000 192,000 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.48s, 2014 822,935 199,219 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.452s, 2014 307,065 74,335 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.48s, 2014 238,636 90,682 Golden Nugget, Inc. bank term loan FRN Ser. DD, 2.474s, 2014 (U) 136,364 51,818 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7.708s, 2011 1,423,100 1,197,539 Lear Corp bank term loan FRN 3.544s, 2013 2,150,230 740,294 Navistar Financial Corp. bank term loan FRN 4.363s, 2012 940,000 672,883 Navistar International Corp. bank term loan FRN 3.729s, 2012 2,585,000 1,850,428 Six Flags Theme Parks bank term loan FRN 2.987s, 2015 3,045,076 2,181,581 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) 3,524,169 918,486 Tropicana Entertainment bank term loan FRN Ser. B, 6 1/2s, 2011 1,095,000 237,772 United Components, Inc. bank term loan FRN Ser. D, 3 1/4s, 2012 194,222 134,984 Visteon Corp. bank term loan FRN Ser. B, 4.426s, 2013 675,000 115,715 Consumer staples (0.6%) Dole Food Co., Inc. bank term loan FRN Ser. B, 2.597s, 2013 213,027 190,955 Dole Food Co., Inc. bank term loan FRN Ser. C, 2.97s, 2013 793,678 711,444 Dole Food Co., Inc. bank term loan FRN Ser. C, 0.66s, 2013 120,499 108,014 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 3.247s, 2014 852,872 691,093 Rental Service Corp. bank term loan FRN 4.719s, 2013 2,010,000 1,138,163 Rite-Aid Corp. bank term loan FRN Ser. B, 2.217s, 2014 119,100 76,571 Energy (%) Enterprise GP Holdings, LP bank term loan FRN 3.262s, 2014 133,650 121,622 Financials (%) General Growth Properties, Inc. bank term loan FRN Ser. A, 1.7s, 2010 (R) 125,000 30,714 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.821s, 2014 456,550 215,231 Gaming and lottery (0.1%) Isle of Capri Casinos, Inc. bank term loan FRN 3.209s, 2014 610,958 397,505 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 3.209s, 2014 191,336 124,488 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 3.209s, 2014 244,383 159,002 Health care (2.0%) Bausch & Lomb, Inc. bank term loan FRN Ser. B, 4.709s, 2015 1,468,136 1,252,046 Bausch & Lomb, Inc. bank term loan FRN Ser. DD, 4.709s, 2015 (U) 370,741 316,173 Biomet, Inc. bank term loan FRN Ser. B, 4.459s, 2015 548,310 488,065 Community Health Systems, Inc. bank term loan FRN Ser. B, 3.438s, 2014 1,591,051 1,347,151 Community Health Systems, Inc. bank term loan FRN Ser. DD, 2.729s, 2014 83,236 70,477 Fenwal Controls of Japan, LTD. bank term loan FRN 3.504s, 2014 (Japan) 1,996,373 1,317,606 Fenwal Controls of Japan, LTD. bank term loan FRN Ser. DD, 3.506s, 2014 (Japan) 313,816 207,119 Health Management Associates, Inc. bank term loan FRN 3.209s, 2014 1,730,862 1,380,362 Healthsouth Corp. bank term loan FRN Ser. B, 4.536s, 2013 1,465,390 1,293,207 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 6.434s, 2014 2,409,978 988,091 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B, 3.459s, 2015 288,734 173,241 United Surgical Partners International, Inc. bank term loan FRN 2.797s, 2014 1,286,257 1,048,300 Homebuilding (0.1%) Realogy Corp. bank term loan FRN 0 1/4s, 2013 (R) 252,817 142,982 Realogy Corp. bank term loan FRN Ser. B, 3.438s, 2013 (R) 939,033 531,076 Media (0.1%) Idearc, Inc. bank term loan FRN Ser. B, 3.418s, 2014 1,063,719 370,972 Oil and gas (0.1%) Quicksilver Resources, Inc. bank term loan FRN 6 3/4s, 2013 420,818 350,331 Targa Resources, Inc. bank term loan FRN 5.93s, 2012 273,737 195,996 Targa Resources, Inc. bank term loan FRN 1.334s, 2012 156,348 111,945 Retail (0.2%) Dollar General Corp. bank term loan FRN Ser. B1 3.58s, 2013 820,000 707,995 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.824s, 2013 776,106 433,973 Technology (0.5%) Compucom Systems, Inc. bank term loan FRN 3.98s, 2014 647,610 505,136 First Data Corp. bank term loan FRN Ser. B1, 3.223s, 2014 1,211,176 794,986 First Data Corp. bank term loan FRN Ser. B3, 3.223s, 2014 276,662 180,752 Flextronics International, Ltd. bank term loan FRN Ser. B, 3.681s, 2014 (Singapore) 786,253 514,996 Flextronics International, Ltd. bank term loan FRN Ser. B, 3.344s, 2014 (Singapore) 225,935 147,987 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 2.247s, 2013 471,746 203,862 Tire and rubber (0.4%) Goodyear Tire & Rubber Co. (The) bank term loan FRN 2.23s, 2010 2,664,000 1,852,431 Utilities and power (1.3%) Calpine Corp. bank term loan FRN Ser. B, 4.335s, 2014 1,491,234 1,081,677 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 3.951s, 2014 5,615,857 3,503,521 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 3.951s, 2014 3,268,625 2,038,805 Total senior loans (cost $73,975,288) CONVERTIBLE BONDS AND NOTES (2.2%)(a) Principal amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $822,000 $184,950 Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 1,025,000 411,281 General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 855,000 578,194 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (R) 1,425,000 78,375 Jazz Technologies, Inc. cv. company guaranty 8s, 2011 20,000 4,500 Lamar Advertising Co. cv. sr. unsec. unsub. notes Ser. B, 2 7/8s, 2010 1,015,000 748,563 Leap Wireless International, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 795,000 552,366 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 2,140,000 1,559,525 Massey Energy Co. cv. company guaranty sr. unsub. notes 3 1/4s, 2015 3,212,000 2,039,620 NII Holdings, Inc. cv. unsec. notes 3 1/8s, 2012 175,000 116,375 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 1,298,000 863,170 Pantry, Inc. (The) cv. sr. sub. notes 3s, 2012 2,155,000 1,492,338 Regal Entertainment Group 144A cv. sr. unsec. notes 6 1/4s, 2011 570,000 517,275 Transocean, Inc. cv. sr. unsec. notes Ser. C, 1 1/2s, 2037 (Switzerland) 1,620,000 1,298,025 Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 1,310,000 566,575 Total convertible bonds and notes (cost $13,873,599) ASSET-BACKED SECURITIES (0.3%)(a) Principal amount Value Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 95, 2.319s, 2013 (Cayman Islands) (F) (g) 3,901,050 $710,112 limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) (F) (g) 6,684,836 1,002,358 Total asset-backed securities (cost $2,040,547) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)(a) Principal amount Value Argentina (Republic of) bonds FRB 3s, 2013 $2,000,000 $652,175 Total foreign government bonds and notes (cost $1,020,000) COLLATERALIZED MORTGAGE OBLIGATIONS (0.1%)(a) Principal amount Value GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class G, 6.131s, 2033 $1,025,000 $205,000 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 (Canada) 1,000,000 90,000 Ser. 04-1A, Class K, 5.45s, 2040 (Canada) 365,000 29,200 Ser. 04-1A, Class L, 5.45s, 2040 (Canada) 165,000 11,550 Total collateralized mortgage obligations (cost $2,152,752) SHORT-TERM INVESTMENTS (4.5%)(a) Principal amount/shares Value Federated Prime Obligations Fund 22,552,733 $22,552,733 U.S. Treasury Bills for an effective yield of 0.70%, due December 17, 2009 (SEG) $250,000 248,592 Total short-term investments (cost $22,801,325) TOTAL INVESTMENTS Total investments (cost $683,141,890) (b) FORWARD CURRENCY CONTRACTS TO BUY at 2/28/09 (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation Euro $1,647,245 $1,681,309 3/18/09 $(34,064) Total FORWARD CURRENCY CONTRACTS TO SELL at 2/28/09 (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $5,423,746 $5,533,494 3/18/09 $109,748 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/28/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Nalco Co., 7.75%, 11/15/11 B1 $ $400,000 9/20/12 350 bp $(35,169) Visteon Corp., 7%, 3/10/14 (179,297) 675,000 9/20/13 (500 bp) 433,817 Citibank, N.A. Lear Corp., T/L Bank Loan 370,000 6/20/13 (225 bp) 251,410 Lear Corp., T/L Bank Loan B 370,000 6/20/13 700 bp (225,816) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3 255,000 3/20/09 275 bp (4,151) Credit Suisse International Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 Caa1 495,000 6/20/09 165 bp (41,163) Harrahs Operating Co. Inc., 5 5/8%, 6/1/15 Caa3 790,000 3/20/09 600 bp (40,839) Deutsche Bank AG Nalco Co., 7.75%, 11/15/11 B1 370,000 12/20/12 363 bp (32,657) JPMorgan Chase Bank, N.A. Claire's Stores, 9 5/8%, 6/1/15 CCC 255,000 6/20/12 230 bp (121,694) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3 255,000 6/20/13 595 bp (129,325) Morgan Stanley Capital Services, Inc. Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 Caa1 50,000 6/20/09 190 bp (4,096) Nalco Co., 7.75%, 11/15/11 B1 405,000 9/20/12 330 bp (38,141) Nalco Co., 7.75%, 11/15/11 B1 530,000 3/20/13 460 bp (31,733) UBS, AG Meritage Homes Corp., 7%, 5/1/14 1,270,000 9/20/13 (760 bp) 139,590 Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represents the average of the ratings of all the securities included in that index. The Moody's or Standard & Poor's ratings are believed to be the most recent ratings available at February 28, 2009. Key to holding's currency abbreviations EUR Euro NOTES (a) Percentages indicated are based on net assets of $ (b) The aggregate identified cost on a tax basis is $683,171,758, resulting in gross unrealized appreciation and depreciation of $4,387,036 and $194,476,688, respectively, or net unrealized depreciation of $190,089,652. (NON) Non-income-producing security. (SEG) A portion of this security was pledged and segregated with the custodian to cover collateral on sertain swap contracts at February 28, 2009. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at February 28, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. (g) The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. (R) Real Estate Investment Trust. (U) These securities, in part or in entirety, represent unfunded loan commitments. As of February 28, 2009, the fund had unfunded loan commitments of $171,024, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Bausch & Lomb, Inc. $148,297 Golden Nugget, Inc. 22,727 Totals $171,024 At February 28, 2009, liquid assets totaling $4,250,684 have been designated as collateral for open swap contracts and forward contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at February 28, 2009. Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, general obligations, representations, agreements, collateral and events of default or early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreement, collateral pledged to the fund is held in a segregated account by a third party custodian and can be in the form of cash or debt securities issued by the U.S. Government or related agencies; collateral posted by the fund is noted in The funds portfolio. Termination events may include a decline in a funds net assets below a certain point over a certain period of time, which upon occurrence, would permit either party to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of February 28, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $22,552,733 $ Level 2 468,810,351 195,717 Level 3 1,719,022 Total $493,082,106 $195,717 Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of February 28, 2009: Investment in securities Other financial instruments Balance as of November 30, 2008 $1,926,296 $ Accrued discounts/premiums Realized gain/(loss) Change in net unrealized appreciation/(depreciation) 142,726 Net purchases/sales Net transfers in and/or out of Level 3 (350,000) Balance as of February 28, 2009 $1,719,022 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. SFAS 161 Summary o f Derivative Activity: In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161) - an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entity's financial position. The following is a summary of the market values of derivative instruments as of February 28, 2009: Fair Values of Derivative Instruments as of February 28, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Fair value Fair value Foreign exchange contracts $109,748 $(34,064) Credit contracts 824,817 (704,784) Total $934,565 $(738,848) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 29, 2009
